DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 24-29 in the reply filed on 11/29/2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 1-23 directed to an invention non-elected without traverse.  Accordingly, claims 1-23 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1-23 (cancelled):
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US 10,974,397 B2 to Johst et al. is the closest prior art of record.  Johst discloses a hydraulic bolt tensioning device (10 of Figure 8) that is provided on a tool carrier (1 of Figure 8) and controlled by a control unit (9 of Figure 1).  Johst et al. further discloses a socket (that screws nut 26).  However Johst et al. fails to disclose that the tensioning device includes a holding tool configured to be supported against a polygon integrally formed on the threaded element.
US 6,254,323 B1 to Junkers discloses a nut tightening device that includes a holding tool (24 of Figure 1) configured to be supported against a polygon (2 of Figure 4) integrally formed on the threaded element.  However Junkers fails to disclose that the nut tightening device is provided on a tool carrier.
While the prior art of record discloses similar elements to that claimed invention, the combination of the prior art in order to arrive at the limiations of claim 24 would only be motivated by impermissible hindsight, and thus, for at least the foregoing reasoning claim 24 is allowable over the prior art record.
The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726